Exhibit 10.7 Primo Water Corporation 2012 Executive Incentive Plan Purpose of Plan This Executive Incentive Plan (the “Plan”) is established to assist Primo Water Corp. (the “Company”) in creating equitable compensation for key employees.The Plan is adopted in accordance with and will be subject to the Company’s 2010 Omnibus Long- Term Incentive Plan (the “Omnibus Plan”).The Plan is intended to incent performance with a mix of cash and/or equity: · Award - Provide an opportunity for annual cash/equity award subject to both performance and service conditions · Motivate teamwork among all key employees Award Formula · Award issuance based on Company and employee specific performance as recommended by the CEO and as finally determined and approved by the Compensation Committee in its sole discretion.Company performance shall be evaluated based on Company achievement of $14.9M in Adjusted EBITDA. o Target award levels are based on a percentage of base salary and position and the Company’s achievement of the Adjusted EBITDA target: Target Adjusted EBITDA:$14.9M 90% of Target Adjusted EBITDA 100% of Target Adjusted EBITDA 110% of Target Adjusted EBITDA 120% of Target Adjusted EBITDA VP 10
